Title: Cash Accounts, July 1771
From: Washington, George
To: 

 

[July 1771]



Cash


July 1—
To Cash for two Weathers
£  1.10.0


17—
To Ditto recd from Jno. Creagh on Acct of the Soldiers Land
1. 1.0


19—
To Ditto of Peyton Randolph Esqr. Intt of his Bond to J. P. Custis
15.12.6


20—
To Cash Recd from Colo. Richd Lee for the use of my Bror Mr Saml Washington
109.11.3



To Cash recd of Mr Philp Carbury for 5 Barrls Ship Stuff pr Invoice Book
5.19.4


26—
To Ditto for 2 Weathers
1.10.0



To Ditto for a Barrell of Flour
1.10.3


Contra


1—
By a Load of Stone from the Falls
3. 0.0


8—
By Thoms Bayliss on Acct of Ben: Buckler
0.16.0


10—
By 136 Bushls Oyster shells @ 20/
1. 7.3



By Captn Posey pr his Son Price
12. 0.0



By Price Posey to bear his Expences
1. 4.0


11—
By a Load of Stone from the Falls
3. 0.0



By Travelling Exps. to & from Wmsburg
3. 8.6



By Expences of Board &ca at Mrs Campbells
3.11.8


19—
By Mr [William] Prentis Cloth for a Suit of Cloaths
7. 0.9



By Miss Davenport pr Acct
3. 4.6



By Sundries for Mr Peake
0. 2.6



By Alexr Craig Sadler for Sundries
0.10.0



By Club at Southalls
0. 5.0


20—
By Messrs Purdie & Dixon’s Acct
1.13.3



By a Silver Breeches Buckle
0.15.0



By a Watch Key
0. 2.6



By Books
0.13.9


23—
By Cards
0. 9.0



By Play Tickets
0.15.0


26—
By Charity
0. 6.0



By 1 Barrl of Lymes
1.16.0


29—
By a Chintz gown for Mrs Washington
4. 0.0


